On behalf of the delegation of Malta, and on my own behalf, I congratulate the President on his well-deserved election to preside over the General Assembly at its forty-first session. I also extend our heartfelt appreciation to Mr. Jaime de Pinies for the excellent manner in which he guided the Assembly's work at its fortieth session.
The system of international relations slowly developed after the Second World
War is under increasing strain. The ideal is that of a community of nations
reconciling individual and collective interests through a peaceful process of consultation and co-operation. The reality, however, is the resurgence of arbitrary actions and the use or threat of the use of force as a prime determinant in inter-State relationships. After two dangerous cold wars since the end of the Second World War, a new period of detente is desperately needed.
In the United Nations Charter, regional associations are envisaged as basic components of a multilateral system structured around the united Nations. In practice the first two major post-war regional associations soon developed into two competing military concentrations largely outside the orbit of the United Nations system. Other regional associations and groupings have indeed also emerged which, more directly, translate the fundamental objectives of the Charter into concrete Programs of action at the regional level. Progressively, however, the capacity of the United Nations to mold those various initiatives into a coherent system for global peace and security is being eroded.
The ongoing financial crisis within the United Nations is but a symptom of a much more deep-rooted malaise.
The Mediterranean has long been an arena of events which dramatically illustrate the strains imposed upon the objective of a peaceful multilateral system. Direct confrontation between the two super-Powers is a daily reality in our region. That confrontation has led to a naval-military build-up unique in its scope and potential for trouble. In the Mediterranean the super-Power confrontation is even more direct than it is in Central Europe. There it is at least moderated by the presence and involvement of other members of the two military alliances.
The problems of the major trouble-spots in the Mediterranean region, in particular the Middle East, only compound and exacerbate that confrontation and events in the Central Mediterranean over the last 12 months are a clear
manifestation of the dangerous volatility which that confrontation brings to the region. It is in this very specific regional context that Malta has adopted its status of neutrality based on the principles of non-alignment. We have responded to a turbulent regional situation in the only manner which permits us to pursue and safeguard our national security and prosperity while at the same time contributing to the security and development of our region as a whole, as well as to a second detente between the two super-Powers. It is in that sense that Malta's neutrality follows the other successful experiments towards neutrality which have been tried in Europe in the post-war years. The various other neutral States of Europe, strikingly different as they are in their various national experiences, still share one fundamental aspect: • the adoption of the status of neutrality for them constitutes the means whereby they can play a distinct but constructive role in the destiny of their region. Par from being a withdrawal from the state of super-Power confrontation which surrounds them, their status of neutrality permits them to assert their freedom of action in the face of that confrontation.
For Malta and the other neutral States of Europe, neutrality does not only carry the traditional commitment towards non-involvement in an eventual conflict: it also carries the additional commitment to an active policy in peacetime directed towards eliminating those factors that could bring about such an eventual conflict. The role of the neutral States of Europe in the Conference on Security and Co-operation in Europe is a major example of how that commitment can be translated into collective action.
At the same time, Malta is also a developing country, sharing common aspirations with the other newly emergent nations of the world. Our strict adherence to the principles of non-alignment therefore makes it clear that our neutrality in the context of the super-Power confrontation in the Mediterranean is by no means a rejection of our solidarity with the rest of the developing world. Malta is indeed deeply committed to the struggles of the peoples of Palestine and southern Africa to achieve freedom and dignity and to the efforts of the peoples of Cyprus, Afghanistan and Kampuchea to rid their territories of foreign troops; to the endeavors by the people of Korea to reunite their divided country; and to the struggle of the people of Nicaragua to resist foreign interference.
We are equally committed to the struggle for the creation of new international economic and information orders which would open the way for a more just and equitable partnership between all the peoples of the world. We will invariably stand with all those who work for peace and justice in the face of aggression and oppression. Our voice will never fail to join in the call for more stability, fairness and equity in the relations among peoples and nations.
It is just over six years since Malta formally adopted its status of neutrality, based on the principles of non-alignment. The adoption of that status had been preceded by a decade of careful planning and preparation, intended to secure the essential foundation upon which our neutrality could be assured. The Maltese economy was thoroughly restructured, from one geared towards servicing a military base to one dedicated to friendship and co-operation with all States.
In the mid-1970s, while still half-way through its process of economic and political transformation, Malta joined the Movement of Non-Aligned Countries. Its membership of that Movement served as a major encouragement and support to our continuing endeavors, and by March 1979 the last vestiges of a foreign military presence in Malta had been eliminated. The way was completely open for the formal adoption of a status of neutrality by the Government, and its proclamation was eventually incorporated in Malta's Neutrality Agreement with Italy, signed in September 1980 and duly registered with the United Nations in conformity with Article 102 of the Charter of the United Nations.
Malta's status of neutrality reflects the deepest aspirations of the Maltese people for national and regional peace and progress. It is rooted in an increasingly broad-based national consensus. Although originally inspired by the Socialist Government of Malta, which since 1971 has been given three consecutive popular mandates for power by the people of Malta, a parliamentary select committee composed of members of both sides of the House is now considering the proper means of enshrining the status of neutrality in Malta's constitution.
Over the last six years, Malta's status of neutrality, based on the principles of non-alignment, has also received the recognition and support of a growing number of regional and other States as well as of international organizations. First Yugoslavia, then Italy, led the way in 1980. Italy was soon joined by its Mediterranean partners in the North Atlantic Treaty Organization (NATO) - notably Prance and Greece - in giving recognition and support to a policy which was manifestly aimed at making a significant contribution towards the objective of ensuring greater security and stability in what is the most exposed southern flank Of NATO.
The non-aligned States of the Mediterranean region, in particular the North African States of Libya, Tunisia and Algeria, also followed Yugoslavia in extending recognition and support for Malta's neutrality. In removing the possibility of a military base for outside Powers on its territory a neutral Malta not only joined the growing ranks of the non-aligned members but also eliminated one of the traditional focal points of the aggressive armaments build-up in the region, which had in the past also served as a direct threat to the security of non-aligned countries in the Mediterranean region.
Two regional organizations which between them incorporate moat of the Mediterranean States - the European Economic Community (EEC) and the Arab League - have played a significant role in giving application to the commitment of their Mediterranean members to extend tangible support for Malta's neutrality. The original association agreement between Malta and the EEC of 1970 has over the years been extended and enlarged to permit this support. Two Protocols on financial assistance, major improvements in market access for Maltese exports and provisions for industrial co-operation have already been agreed upon. The European communities are now examining proposals submitted by Malta's Prime Minister Karmenu Mifsud Bonniei in May of this year for closer political co-operation as a basis for a special relationship which could create conditions favorable for Malta to consider eventual membership.
With the Arab League Malta is also engaged in establishing a special relationship aimed at further consolidating the close ties of co-operation Malta already enjoys with all Arab States. Proposals submitted by the Government of Malta to the League's secretary-general earlier this year with this objective in mind should be the object of the League's council's deliberations in the near future.
Outside its immediate region, Malta's status of neutrality has enabled it to establish new friendships and to revitalize traditional partnerships on the basis of mutual benefit and respect. With the States of Eastern Europe, with non-aligned countries, with close countries like Saudi Arabia and the other Gulf States, and with China, Malta has in fact opened up rewarding economic, political, commercial, cultural and other relationships which are inspired by, and which in turn serve to further consolidate, Malta's status of neutrality.
Prom traditional partners in Western Europe Malta has also now received due recognition of and support for its neutrality. The United Kingdom has signified respect for the status adopted by its former colony by making it known, in particular, that it would avoid taking action which could be seen as a challenge to that status. Last year Malta and Britain reached an agreement on the clearing of wartime bombs and wrecks which were obstructing full exploitation of the economic potential of Malta's deep-water Grand Harbor. British navy personnel co-operated with Maltese divers in the clearing operations, and Britain made an important financial contribution this year towards the costs of that operation.
That in turn opened the way for a revitalization of the long-standing partnership between Malta and Britain. During 1986 we have had a series of intensive and highly successful contacts which have laid the foundation for the establishment of a durable and mature relationship between our two peoples, free now from any residual irritations from the past. Perhaps the most symbolic of this year's events was the impressive welcome which the Maltese gave to a navy frigate when it called at the Grand Harbor to join in the 15 August celebrations, recalling the remarkable experiences shared by our two peoples during the darkest days of the Second world War.
Later in the year Malta was also encouraged to receive a formal announcement by the Government of the Federal Republic of Germany of its determination to respect and support our status of neutrality and its recognition that that status was making a significant contribution towards security and co-operation in the Mediterranean.
It is evident that Malta's neutrality has now received recognition from a wide range of countries representing members of both major military alliances, as well as a wide cross-section of members of the Non-Aligned Movement. This recognition has also been given by important international organizations, including the Commonwealth, the Conference on Security and Co-operation in Europe and the Non-Aligned Movement itself.
It is important to emphasize in this context that the two super-Powers have also given Malta their own assurances regarding their respect and support for its neutrality. For us this is of particular significance in the light of the fact that we define our neutrality essentially in terms of the super-Power confrontation in Europe and in the Mediterranean, and we further consider it one of the major objectives of our neutral status to help limit and even reverse the manifestations of that confrontation in our region.
The Government of Malta has in fact repeatedly made it clear that it seeks the reduction and eventual elimination of all foreign armaments, especially the nuclear armaments of the super-Powers, from the Mediterranean. We aim to use both the moral force arising from our neutral status and the close co-operation for peace which it permits us to establish with the neutral States of Europe and the non-aligned Mediterranean States to create the conditions which would make possible a gradual and evenly scaled withdrawal of the navies of both super-Powers from our region. Central to our approach in this context is the objective of giving a greater role in regional matters to the States of the region themselves. We are determined to work with those States to ensure respect for the principle of non-resort to force in all the problems which arise in the region.
Developments in the Mediterranean over the last 12 months have put our endeavors in this direction to a severe test.
By the middle of April of this year a spiral of violence and counter-violence had resulted in the bombings of civilian and military targets in Tripoli and Benghazi by the United States. Even in an international environment in which many of the accepted norms of inter-state behavior remain disregarded, those developments were considered as most unusual and disconcerting. An armed attack by one State against another state in the absence of a declaration of war in itself constitutes an unwelcome action fraught with dangerous simplifications for international peace and security. In the case of the April attack on Libya the danger was immeasurably compounded by the fact that the attacking State was one of the two super-Powers. The risk of retaliation by the other super-Power was real and immediate. Furthermore no Mediterranean state could remain undisturbed that armaments brought into the region in the context of bloc
confrontation were suddenly being used in an attack against a non-aligned State of the region.
An examination of the events which preceded the April bombings reveals not so much a sequence of cause and effect as an erratic and ever widening spiral of violence. Terrorist activities, never absent from our region, had intensified since the previous summer. One recalls the TWA hijacking of June 1985, a grenade attack in Rome in September, the hijacking and landing in Malta of the Egypt Airlines Boeing in November, the attacks at the Rome and Vienna airports in December, and the TWA bombings and the attacks on a Berlin night-club in early April i986.
At the beginning of October 1985 Israeli planes attacked the headquarters of the Palestine Liberation Organization in Tunis. This action was followed about ten days later by the forced interception by United States fighters of an Egyptian airline carrying suspected Palestian hijackers. This incident led to friction between two NATO allies, the United states and Italy, and even to a crisis in the Italian Government coalition.
By January there were visible signs of increasing tension between the United states and Libya. United States warships were increasingly deployed in the vicinity of Libya, and the United States President announced severe economic sanctions against Libya and invited his allies to do likewise.
In February Israeli aircraft forced a Libyan Arab Airlines aircraft to land in Israel. In March, during naval maneuvers held by the United States Navy in the Gulf of Sidra, there were armed encounters between United States aircraft and Libyan patrol boats and missile sites.
The bombings of Tripoli and Benghazi on 15 April were themselves effected by fighter units operating from aircraft carriers cruising off the Libyan coast, in addition to other bombers taking off from bases in Britain. Following the bombing on 15 April two Libyan missiles were fired against the Italian island of Lampedusa, which is only about 100 miles to the south-west of Malta.
Behind these events is the untold tragedy of innocent individuals killed or wounded in this erratic violence. They are the immediate and most dramatic victims of a situation which has escaped the constraints of even minimum respect for the norms of international behavior. In a broader perspective, however, the whole international community has fallen victim to these events since they directly threaten the fragile fabric of a rule of law without which regional and global peace and security cannot be preserved.
What h as happened in the Mediterranean over the past few months reflects a sense of despair on the part of those directly concerned that peaceful means do not exist through which they can pursue what they consider their fundamental interests. They have therefore arrogated to themselves arbitrary actions and codes of behavior without any consideration of the wider implications of their activities. This is as true of the random acts of individual terrorists as it is of the ostensibly more carefully deliberated acts of States. A vicious circle has, therefore, been created whereby the ineffectiveness of a multilateral system in redressing fundamental grievances breeds actions and counter-actions which further erode the basis upon which that multilateral system can exist.
When confronted with this increasingly tense situation., one option which neutral Malta could not conceivably consider was to stand by passively without taking any action. On the contrary, and in spite of the fact that there were those that acted otherwise, we exerted strenuous efforts to try to persuade all the States directly concerned to adopt measures for the peaceful settlement of disputes as envisaged in the United Nations Charter and avoid all temptations to use or threaten to use force. In the circumstances we conducted our efforts on two levels.
At the first level, at which action was most urgent, Malta took an immediate and unequivocal stand in its attitude towards acts of terrorism as well as towards the means which should be adopted in resolving differences among the States involved. Our message to the terrorists was clear and firm. Not only did we condemn their actions, but we took all possible measures from our side to block these actions. We were equally clear and firm in our message to the contending States. dialog, not the use or threat of use of force, was the means for resolving difference. In order to bring about a dialog among those directly concerned, Malta's Prime Minister, Karmenu Misfud Bonnici, personally traveled to Libya and Italy, held extensive consultations in Malta 2nd kept all parties fully informed of all his initiatives throughout the months from January to April. It is a stark reminder of the extent of our efforts, as well as of the lack of response by some parties, that Libya's Prime Minister was in Malta consulting with Prime Minister Misfud Bonnici, former Prime Minister Mintoff and myself on ways and means of organizing the dialog only eight hours before Tripoli and Benghazi were attacked.
At the second level, from the earliest days of January Malta sought to bring into application whatever processes and procedures were available at both the international and the regional level to intercede in this dangerous spiral of tension. Foremost among these was the peace-keeping activities of the United Nations Secretary-General and of the Security Council. Twice in the space of two months, first in March and then in April, Malta requested the convening of the Security Council to consider the dangerous situation in the central Mediterranean. In the Council we earnestly urged that the power of reason and good-will be permitted to prevail, that recourse be made exclusively to the measures for the peaceful settlement of disputes envisaged under the Charter and that the United Nations Secretary-General be entrusted with using his good offices in the situation.
At the same time we also explored the possibility of bringing about collective action at the regional level. In this spirit Malta's Prime Minister twice invited his Mediterranean colleagues, first in January and then again in April, to meet in order to discuss and make the corresponding undertakings deriving from the related issues of non-use of force, non-use of bases and dis-allowance of terrorist training in or action from the territories of what were to be contracting parties to a Mediterranean compact for peace.
Unfortunately, none of these initiatives vote fruit, and the spiral of violence reached the stage of an armed attack by one State against another. Events in recent weeks have made it clear that the April bombings were not at all the
remedy they were purported to be but just another escalation in the spiral of violence and tension.
One compensating element in the events of April was the fact that no Mediterranean state, whether aligned or not, permitted the use of its territory for the planned act of aggression against another Mediterranean state. It is such a stirring, however isolated, of that appears to be a regional consciousness that confirms our commitment to continue working foe the eventual transformation of the Mediterranean into a zone of peace, friendship and co-operation. Neutral Malta is determined, if a similar situation should again arise, once again to take peace
initiatives analogous to the ones it pursued earlier this year. Malta also finds ample scope for wide-ranging initiatives, inspired by its status of neutrality and non-alignment, in the various international forums in which it actively participates.
The United Nations forum, harassed as it is by difficulties of an administrative as well as a political nature, remains the corner-stone of all initiatives aimed at the establishment of a more structured and regulated multilateral system. Mich is often made of the voting patterns which emerge in the course of decision-making at the United Nations. Malta's own votes are invariably governed by i ts chosen status of neutrality based on the principles of non-alignment. This was the case during our tenure of the Security Council seat in 1983-1984, as it is still during the annual sessions of the united Nations General Assembly.
Regarding concrete initiatives, we are conscious of the fate that befalls such far-reaching concepts as the one we helped to launch almost 20 years ago concerning the definition of the high seas as the common heritage of mankind. This was adopted unanimously in the late 1960s, debated extensively during the 1970s and translated into a comprehensive convention in the early 1980s. Today the United Nations Convention on the Law of the Sea languishes awaiting signature by a few of the moat important United Nations Members that labored so publicly for its elaboration. We shall persist in our endeavors to ensure universal adherence to the basic United Nations Convention.
In the light of such frustrating experiences, we have more recently sought to tailor our initiatives more closely to the prevailing realities. This has not prevented us from launching useful initiatives. During this very session of the General Assembly, for example, we shall be seeking to bring to fruition an idea we have long pursued, namely, the creation of an institute for aging, which we should be prepared to host in Malta in the framework of the Foundation for International Studies, which we have recently created. Another initiative which we have actively pursued during General Assembly sessions is the resolve to define the Mediterranean as a zone of peace and co-operation. We have piloted a number of consensus resolutions on this subject in recent years. It is our hope that this year our draft will mark a significant step forward towards our objective. We also find it most useful to pursue functional projects within the framework of the competent organs of the United Nations system. Such functional projects once properly refined can make a significant contribution to the overall objective of regional co-operation and security in the Mediterranean region.
It is in this context that we have proposed to the United Nations Development Program (UNDP) the launching of a regional project intended to elaborate a development plan for the whole Mediterranean area. Within the United Nations Educational, Scientific and Cultural Organization (UNESCO) we are pursuing the initiative of bringing together the representatives of the three major religions in the Mediterranean region, with the aim of creating the opportunity and tolerance in an area which has unfortunately been the traditional source of deep-rooted divisions and prejudices in our region.
Within the framework of the united Nations Environment Program (UNEP) we continue to participate actively in the action plan for the protection of the Mediterranean environment, a project which not only has been of marked benefit to our region but also served as a model for similar initiatives elsewhere.
The Commonwealth is another forum which as provided Malta with many opportunities for giving concrete application to its dedication to neutrality and non-alignment. Because of the Commonwealth's own previous connection with South Africa, it takes an especially active role in seeking to eliminate the evils of racial oppression and acts of aggression practiced by the white minority regime in South Africa.
Commonwealth actions in this context cover the whole range of possible options. The call for a severe limitation, and where possible total elimination, of all contacts with South Africa, in the commercial, industrial, financial, cultural, sport and other sectors is very clear at the Commonwealth level. At the same time the Commonwealth Fund for Technical Co-operation organizes various projects of assistance for student from Namibia and South Africa. These permit even countries with extremely limited national resources like Malta to play a part in these constructive efforts. Indeed many students from Rhodesia in the 1970's, Namibia in the early 1980's, and soon from South Africa itself will have benefited through this scheme from the various training facilities available in Malta. In this way we are also playing a role in the efforts towards bringing about the much needed radical changes in southern Africa, preferably with a minimum of violence and bloodshed.
Through the Non-Aligned Movement Malta has been able to join in many far-reaching initiatives aimed at instituting the process of regional consultations in the Mediterranean. Under a mandate from the Seventh Summit the 11 Foreign Ministers of the Non-Aligned Mediterranean members met in Valletta in September 1984 in a historic first meeting on co-operation for peace and security in the Mediterranean. This first meeting laid the foundations for regular co-operation not only among the Non-Aligned Mediterranean members themselves but also between them and the other States in the region. The Eighth Summit in Harare this September agreed on a mandate for further meetings of Non-Aligned Mediterranean Members. Preparations for the second meeting which is to be held in Yugoslavia in the very near future are actively under way.
Malta's initiatives on the Mediterranean, in the context of the Helsinki Conference on Security and Co-operation in Europe (CSCE) complement its initiatives within the Non-Aligned Movement. The CSCE forum creates a unique opportunity for collective action by the neutral and Non-Aligned States of the region in the pursuit of Euro-Mediterranean security and co-operation.
The Helsinki Final Act established the principle that there is no security in Europe without security in the Mediterranean. In the Belgrade follow-up meeting of the CSCE Malta launched the initiative for a meeting on Mediterranean co-operation which was held in Valletta in 1979, and to which other Mediterranean States were invited. This was followed in 1984 by a second meeting in Venice. In the Madrid follow-up meeting of the CSCE Malta sought to launch a parallel process of Euro-Mediterranean consultations on security questions. Though this proposal did not receive open support at the time, we are now encouraged to note that General Secretary Gorbachev has recently openly expounded a similar idea. It is our hope that this can now be taken up in the next CSCE follow-up meeting due to start in Vienna next month.
The Vienna meeting will also have before it the results of the first phase of the Conference on disarmament in Europe. The recently concluded Stockholm conference reached significant agreement on measures for confidence and security building in Europe as a prelude to more substantive discussions on disarmament proper due in a subsequent stage. It included amphibious and naval activities supportive of ongoing land activities in the new confidence and security building regime. Naval activities in the Mediterranean, as elsewhere in Europe, are therefore now included in a scheme aimed at reducing the risks of conflict throughout Europe. Malta will seek to ensure that this significant breakthrough will be consolidated in the mandate for the second phase of the Conference to be elaborated in Vienna. We remain convinced, and recent events have amply confirmed, that all naval activities in the Mediterranean have a direct bearing on all security considerations in the whole Euro-Mediterranean region. Another multilateral forum which provides Malta with an opportunity to pursue policies inspired by its neutral and Non-Aligned status is the Council of Europe. Here again the opportunity for co-ordination with the other neutral States of Europe is extremely valuable.
Malta wishes to utilize the Council of Europe forum to resist the concept of Europe as a perpetually divided continent. In this framework Malta co-operates with the other neutral members of the Council of Europe to create as many opportunities as possible for non-member European States to participate in the Council's activities.
At the same time Malta also believes in the need for Council of Europe members to extend an arm of co-operation towards their Arab neighbors in the Mediterranean. Recent events in the Mediterranean, with the focus they have thrown on international terrorism, have created a subject of particular interest and concern both to Europeans and Arabs. This could usefully become the subject of consultations between them. For this purpose Malta has proposed the creation of a small contact group for representatives of the Council of Europe membership to meet representatives of the Arab League membership and discuss the subject in all its aspects. The Secretary-General of the Arab League has signified to us the interest of his membership in this proposal. Malta has already raised the proposal in the appropriate organs of the Council of Europe, and intends to pursue it further, especially during the forthcoming ministerial conference on terrorism.
All peoples and nations of the world have a common understanding of what they mean and intend when they express their deep aspirations for peace and security. It is a fact of life, however, that the means preferred in the pursuit of these common aspirations very often differ radically from one another. Malta is convinced that peace can only be obtained through peaceful means, and that the tools of war invariably lead to bitterness and conflict. We believe that the multilateral system of international relations, based upon respect for the rule of law, and mutual respect among States, is an indispensable approach towards disarmament, security and co-operation, peace and progress, through neutrality and non-alignment, manifestation of these fundamental convictions.
aspect of any successful Malta's dedication to is for us the essential
